UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6025



MARY M. GREEN,

                                             Petitioner - Appellant,

          versus

JAMES LILLER, Superintendent,        Pruntytown
Correctional Center,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CA-95-1090-3)


Submitted:   March 27, 1997                 Decided:   April 11, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Mary M. Green, Appellant Pro Se. Darrell V. McGraw, Jr., Dawn E.
Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charles-
ton, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions
to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).
     The district court entered its order on September 16, 1996;

Appellant's notice of appeal was filed on October 18, 1996. Appel-

lant's failure to note a timely appeal or obtain an extension of

the appeal period leaves this court without jurisdiction to con-

sider the merits of Appellant's appeal. We therefore deny a certif-

icate of appealability and dismiss the appeal. We deny Appellant's

motion for appointment of counsel and dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED



                                2